 Case 2:19-cr-00120-KM Document 133 Filed 12/31/20 Page 1 of 13 PageID: 1441
                                                                                       Lawrence S. Lustberg
                                                                                       Director

                                                                                       Gibbons P.C.
                                                                                       One Gateway Center
                                                                                       Newark, NJ 07102-5310
                                                                                       Direct: 973-596-4731 Fax: 973-639-6285
                                                                                       llustberg@gibbonslaw.com




                                                                   December 31, 2020

VIA ECF

 Honorable Kevin McNulty
 United States District Judge
 Lautenberg U.S. Post Office & Courthouse
 Federal Square
 Newark, New Jersey 07102

           Re: United States v. Coburn & Schwartz,
               Criminal No. 19-120

Dear Judge McNulty:

        This firm represents defendant Steven Schwartz in the above-captioned
matter. We have consulted with counsel for defendant Gordon Coburn, who joins in
this letter. We write in advance of the status conference, currently scheduled for
January 6, 2021, to provide our understanding of the issues currently before the
Court and to preview certain additional issues that we hope to raise at the conference.
It is our hope that this will assist the Court with regard to that conference.

           A.         Trial Date
       During the last status conference on August 6, 2020, the Court set a trial
control date of May 3, 2021 and noted that this date was subject to change based on
the outstanding issues in the case and complications due to the ongoing global
pandemic. Dkt. No. 94 (Tr. of August 6, 2020 Hearing at 10) (“[E]ven if we set a
trial date there will be quotations around the word ‘trial.’”).

      As described below, there are numerous important and complex issues that
need or may need to be litigated in advance of trial as the parties continue the process
of preparation. And, of course, the uncertainty the Court observed with respect to
COVID-19 has not dissipated; indeed, we note that the District of New Jersey has
extended its orders providing, for example, for the suspension of in-person
proceedings and the continuance of jury trials. See, e.g., Standing Orders 20-12,
20-17. In addition to uncertainty regarding when the parties can be present in a
courtroom, this case also requires significant investigation in India and elsewhere,

New Jersey New York Pennsylvania Delaware Washington, DC Florida                           gibbonslaw.com
 Case 2:19-cr-00120-KM Document 133 Filed 12/31/20 Page 2 of 13 PageID: 1442




December 31, 2020
Page 2

which cannot be safely carried out amid a global pandemic. Accordingly, in light of
the outstanding issues and the ongoing pandemic, we request that the Court set a
new trial control date that accounts for the posture of the case.

      B.    Schedule for Court-Ordered Evidentiary Hearing
       On September 14, 2020, the Court ordered “an evidentiary hearing to
determine the extent of the investigative cooperation between the prosecution and
the SEC” and whether DOJ should be “deemed to be in constructive possession of
SEC materials arising from the particular components of the investigation that were
conducted jointly.” Dkt. No. 96 at 5, 9. The Court further ordered DOJ and defense
counsel to meet and confer on various issues related to the motion and hearing. Id.
at 27.

       As noted in the Government’s December 14, 2020 letter, the parties’ meet and
confer sessions did not produce an agreement. The parties have submitted separate
letters outlining their respective positions on the hearing itself and the documents
that the Defendants have sought in advance of that hearing, and the issue is fully
briefed.

      C.    Rule 17 Requests to Cognizant and L&T
       In February 2020, Defendants each filed applications for the issuance of
subpoenas duces tecum pursuant to Federal Rule of Criminal Procedure 17(c).
Defendants both sought documents from Cognizant Technology Solutions
Corporation (“Cognizant”) and Larsen & Toubro, Ltd. (“L&T”) relevant to
Defendants’ motions concerning the government’s “outsourcing” of portions of its
investigation to the companies. Mr. Schwartz’s application also included requests
for documents relevant to the merits of the case. Although the subpoenas were
directed to third parties and not the Government, the Government opposed the
Defendants’ requests.

      The Court granted the Defendants’ motions to issue revised subpoenas to
Cognizant and L&T pursuant to Rule 17(c) regarding the outsourcing issue and
reserved judgment on the merits subpoena request. See Dkt. No. 108. The Clerk of
Court issued those subpoenas on October 16, 2020.
 Case 2:19-cr-00120-KM Document 133 Filed 12/31/20 Page 3 of 13 PageID: 1443




December 31, 2020
Page 3

             1.     Rule 17 Requests to Cognizant
       Since the Clerk issued the subpoena to Cognizant, counsel for Cognizant and
the Defendants have had a number of discussions aimed at resolving disputes about
the proper scope of the subpoena and the steps that should be taken to search for and
produce responsive documents. To date, Cognizant has requested and received three
extensions and has yet to produce any documents. On December 22, 2020,
Cognizant’s counsel made a proposal to the Court with respect to the set of
documents to be produced, including a timeline to complete its rolling production of
documents. See Dkt. No. 129.

      Based on discussions with Cognizant’s counsel, we believe it likely that the
Court will have to resolve a number of issues regarding the subpoena response.
Specifically, Defendants and Cognizant have not yet come to an agreement on
appropriate document custodians, date ranges or search terms. Moreover, the parties
disagree on substantive limitations that Cognizant is seeking to impose on the scope
of its search for documents relevant to its potential coordination with the
Government. Nevertheless, in the spirit of working to resolve these differences
without judicial intervention, Defendants have accepted Cognizant’s counsel’s
representations regarding the time required to complete its rolling production,
Cognizant and Defendants have agreed that Cognizant will make its initial
production according to its proposal, and Defendants will review Cognizant’s initial
production and determine what issues, if any, will require resolution by Your Honor.
On December 23, the Government wrote directly to the Court to express its concern
about the pace of Cognizant’s proposed document production, despite not having
attempted to resolve—or even having raised—this concern with Cognizant and the
Defendants; nor has it sought to confer with counsel since filing its letter, Docket
No. 130.

             2.     Rule 17 Requests to L&T
      Defendants sought to serve the Court-ordered subpoenas on L&T, but L&T,
through counsel, has refused to accept service of them. Specifically, L&T rejected
Mr. Coburn’s attempt to serve a New Jersey-based subsidiary, Larsen & Toubro
    Case 2:19-cr-00120-KM Document 133 Filed 12/31/20 Page 4 of 13 PageID: 1444




December 31, 2020
Page 4

Infotech, in Edison, New Jersey,1 and refused to authorize its counsel during the
Government’s investigation, Debevoise & Plimpton LLP, to accept service on its
behalf. As a general matter, and notwithstanding its extensive documented
cooperation with the Government at prior stages in the investigation, L&T appears
to be taking the position that, as an Indian company, it is not subject to the
jurisdiction of the Court in this case.

        L&T is of course central to this case. The Government alleges that L&T
facilitated and transmitted the alleged bribe that forms the basis for the charges filed
in the Indictment. Specifically, the Government alleges that in the course of
completing work on a Cognizant India office building, L&T retained a consultant
who paid a bribe to a government official in India to obtain a necessary permit. The
Government further alleges that two Cognizant India employees agreed to reimburse
L&T for the cost of the bribe and that the Defendants here (Messrs. Coburn and
Schwartz) authorized those payments. As Your Honor may recall from the argument
on the Defendants’ motions for a bill of particulars, the Government has
acknowledged that it does not know who paid the alleged bribe, what government
official received the alleged bribe, the amount of the alleged bribe, or whether the
alleged bribe was in fact paid.

      Significantly for the defense, L&T has publicly and repeatedly denied any
knowledge of or involvement in the alleged bribery scheme, including in several
required filings with the Indian equivalent of the SEC. L&T maintained this position
throughout its extensive cooperation with the DOJ and SEC investigations, which
included at least nine voluntary document productions, facilitating interviews with
L&T employees, multiple presentations to the Government, and an unknown number
of meetings and calls between counsel for L&T and the Government.

      On December 15, 2020, in the face of L&T’s expressed unwillingness to
accept service of or otherwise comply with Defendants’ subpoenas—which stands
in stark contrast with its willingness to voluntarily provide documents, make
presentations, and facilitate interviews upon the Government’s request—Defendants
wrote to the Government to request its assistance in obtaining from L&T documents
which were the subject of the Court’s ruling. See Ex. A. Alternatively, Defendants

1   Notably, when, on October 5, 2016, the Government sent a Formal Request for the
Preservation of Records related to its investigation to the same New Jersey-based entity, L&T
responded and soon began to cooperate with the Government.
 Case 2:19-cr-00120-KM Document 133 Filed 12/31/20 Page 5 of 13 PageID: 1445




December 31, 2020
Page 5

requested that the Government invoke its authority under the Treaty Between the
Government of the Republic of India and the Government of the United States of
America on Mutual Legal Assistance in Criminal Matters (“MLAT”) to seek these
materials from L&T in India on behalf of the Defendants. These requests were made
in an effort to avoid unnecessary judicial intervention and the corresponding delay
that might otherwise result from taking the steps necessary for the Defendants to
compel production of such documents. The Government has not yet responded.

       Depending on the Government’s response to the Defendants’ request for
assistance, we may seek the Court’s assistance to obtain documents from L&T that
are critical to the defense.

      D.     Other Discovery Issues
       In addition to the open items described above, there remain two discovery
requests to which the Government has yet to respond. First, on April 30, 2020,
Defendants requested that the Government preserve all Government agents’ and
attorneys’ rough notes and written records created in the course of investigating this
case, including but not limited to rough notes and written records of meetings or
conversations with, or interviews of, current or former employees of Cognizant
and/or its attorneys; current or former employees of L&T and/or its attorneys; and
any other individuals whom the Government has interviewed or communicated with
in this case. The Government has never acknowledged Defendants’ request or
indicated whether it will comply with it.

       Second, on November 23, 2020, Defendants requested a copy of the order
issued pursuant to 18 U.S.C. § 2703(d) (the “Order”) that is referenced in the
Government’s letter of November 19, 2020 (ECF No. 121), as well as the
Government’s application to the Court for the Order. On December 2, 2020, the
Government refused Defendants’ request that it produce the Order and application
on the grounds that Defendants did not have standing to suppress the fruits of the
Order, and that, in any event, the Government did not intend to introduce into
evidence the documents obtained pursuant to the Order. Defendants responded by
letter dated December 15, explaining that these documents—which should not
amount to more than a few pages—should be produced under Rule 16 as material to
the defense or, alternatively, as Brady material because they bear on the existence or
non-existence of the charged conspiracy. See Ex. B. Specifically, the records sought
through the Order were for the personal emails of a former L&T employee who
 Case 2:19-cr-00120-KM Document 133 Filed 12/31/20 Page 6 of 13 PageID: 1446




December 31, 2020
Page 6

interfaced regularly with the Indian government, and evidence of his potential
involvement or non-involvement in an alleged bribe is highly relevant to the defense.
The Government has yet to respond to Defendants’ December 15 letter, or to produce
the Order. Should the Government decline to produce these documents, this issue,
too, will require resolution by the Court.

                    *           *            *            *            *

     We hope that this correspondence will assist the Court in conducting next
week’s status conference. Thank you for your kind consideration of this matter.




                                             Respectfully submitted,




                                             Lawrence S. Lustberg, Esq.
                                             GIBBONS P.C.
                                             One Gateway Center
                                             Newark, NJ 07102-5310
                                             (973) 596-4500
                                             llustberg@gibbonslaw.com


cc:     All Counsel (by ECF)
Case 2:19-cr-00120-KM Document 133 Filed 12/31/20 Page 7 of 13 PageID: 1447




                           EXHIBIT A
    Case 2:19-cr-00120-KM Document 133 Filed 12/31/20 Page 8 of 13 PageID: 1448




                                                                       December 15, 2020

By Electronic Mail

Nicholas Grippo                                               David Last, Assistant Chief, FCPA Unit
Assistant United States Attorney                              Sonali Patel, Trial Attorney
United States Attorney’s Office                               Fraud Section, Criminal Division
   District of New Jersey                                     United States Department of Justice
970 Broad Street, 7th Floor                                   1400 New York Avenue, NW
Newark, New Jersey 07102                                      Washington, D.C. 20005

                 Re:      United States v. Gordon Coburn and Steven Schwartz
                          Crim. No. 19-120 (KM)

Dear Counsel:

        Along with Jones Day, we represent Gordon Coburn in the above-referenced matter. We
write, joined by our co-Defendant Steven Schwartz, to request the Government’s assistance in
obtaining from Larsen & Toubro Construction (“L&T Construction”) documents to which the
Court has already determined we are entitled. We make this request in an effort to avoid
unnecessary judicial intervention and the concomitant delay that might otherwise result from
taking the steps necessary for the Defendants to compel production of such documents.

         On October 6, 2020, the Court granted the Defendants’ motions to issue subpoenas to
L&T Construction pursuant to Federal Rule of Criminal Procedure 17(c). See Dkt. No. 108. The
Clerk of Court issued the subpoenas on October 16, 2020. Defendants have since made repeated
efforts to serve the subpoenas to L&T Construction. However, L&T Construction has refused to
accept service of the subpoenas or to produce to the Defendants any of the materials sought
therein. Specifically, L&T Construction has refused to authorize its counsel, Debevoise &
Plimpton LLP (“Debevoise”), to accept service on its behalf, as indicated by Debevoise via email
on October 18, 2020. Moreover, L&T Construction rejected Mr. Coburn’s attempt to serve a
New Jersey-based related entity, Larsen & Toubro Infotech in Edison, New Jersey. 1 See Ex. A
(October 20, 2020 T. Botti Aff.). Subsequently, by letter dated October 20, 2020, L&T
Construction confirmed its refusal to accept service via either Debevoise or Larsen & Toubro
Infotech. See Ex. B (October 20, 2020 Debevoise Letter). L&T Construction has flatly denied
that it is subject to the jurisdiction of the Court altogether. See id.

       Judge McNulty has already held that the Defendants are entitled to subpoena the
materials at issue from L&T Construction. See Dkt. No. 104. As described in the Defendants’
subpoena applications and related pleadings, the materials sought from L&T Construction – as


1
  On October 5, 2016, the Government sent a Formal Request for the Preservation of Records related to its
investigation to the same New Jersey-based entity. See LT00004744.
    Case 2:19-cr-00120-KM Document 133 Filed 12/31/20 Page 9 of 13 PageID: 1449

December 15, 2020
Page 2 of 3


amended by the Court – are essential to a full and fair adjudication of issues of constitutional
import arising from the Government’s relationship with the companies in the course of
investigating this matter. See, e.g., Dkt. Nos. 70, 71, 78, 86, 100, 101.

        Accordingly, having explored all of our options, we now request the Government’s
assistance in our efforts to obtain from L&T Construction the materials it has refused to provide.
The discovery produced to date demonstrates that L&T Construction – on multiple occasions
across many months – voluntarily complied with document requests made by the Government
during the investigation of this matter, sharing with the Government on a voluntary basis
extensive documents and information. 2 Yet now, L&T Construction claims to be entirely
beyond the reach of the United States legal system. Accordingly, we ask that the Government
request that L&T Construction voluntarily also produce to the defense the materials set forth in
the subpoenas, just as the Government sought voluntary productions from L&T Construction in
the course of its own investigation.

       Alternatively, if L&T Construction is not amenable to such a request for further voluntary
cooperation, we ask that the Government invoke its authority under the Treaty Between the
Government of the Republic of India and the Government of the United States of America on
Mutual Legal Assistance in Criminal Matters (“MLAT”) to seek these materials from L&T
Construction in India on behalf of the Defendants. See Treaty Between the Government of the
Republic of India and the Government of the United States of America on Mutual Legal
Assistance in Criminal Matters, Oct. 17, 2001, TIAS 05-1003.




2
  Specifically, the discovery demonstrates that L&T Construction – having collected more than 1.2 million
documents pursuant to a voluntary internal review, see LT00004744–45 – made at least nine voluntary productions
of documents and information, in response to multiple Government requests, between June 2017 and April 2018, see
DOJ-LT-LTR-00000007, DOJ-LT-LTR-00000009, DOJ-LT-LTR-00000012, DOJ-LT-LTR-00000028, DOJ-LT-
LTR-00000034, DOJ-LT-LTR-00000039, DOJ-LT-LTR-00000051. The documents and information voluntarily
shared by L&T Construction with the Government included not only voluminous electronic materials but also the
results of a forensic accounting review undertaken to identify suspicious transactions, see DOJ-LT-LTR-00000012,
DOJ-LT-LTR-00000028; charts and other information put together in response to questions from the Government,
see DOJ-LT-LTR-00000023; and detailed investigation findings, see LT00004753–4851.
Case 2:19-cr-00120-KM Document 133 Filed 12/31/20 Page 10 of 13 PageID: 1450

December 15, 2020
Page 3 of 3


      Please let us know if you have any questions. We look forward to hearing from you.


                                                 Very truly yours,
                                                 KRIEGER KIM & LEWIN LLP


                                            By: ___________________________
                                                Nicholas J. Lewin
                                                Alexandra S. Messiter



cc:   Henry Klehm III, Esq.
      Hank B. Walther, Esq.
      James P. Loonam, Esq.
      Ryan M. DiSantis, Esq.
      Sarah D. Efronson, Esq.
      Jones Day
      250 Vesey Street
      New York, New York 10281

      Theodore V. Wells, Jr., Esq.
      Roberto Finzi, Esq.
      Justin D. Lerer, Esq.
      Paul Weiss
      1285 Avenue of the Americas
      New York, New York 10019

      Jeremy I. Bohrer, Esq.
      Amir Toossi, Esq.
      Jonathan Jason, Esq.
      Bohrer PLLC
      1 Penn Plaza Suite 2520
      New York, New York 10119

      Lawrence S. Lustberg, Esq.
      Daniel B. Weinstein, Esq.
      Gibbons P.C.
      One Gateway Center
      Newark, New Jersey 07102
Case 2:19-cr-00120-KM Document 133 Filed 12/31/20 Page 11 of 13 PageID: 1451




                            EXHIBIT B
Case 2:19-cr-00120-KM Document 133 Filed 12/31/20 Page 12 of 13 PageID: 1452
                                                                       LAWRENCE S. LUSTBERG
                                                                       Director

                                                                       Gibbons P.C.
                                                                       One Gateway Center
                                                                       Newark, New Jersey 07102-5310
                                                                       Direct: (973) 596-4731 Fax: (973) 639-6285
                                                                       llustberg@gibbonslaw.com




                                                   December 15, 2020

VIA EMAIL

Nicholas P. Grippo, Assistant U.S. Attorney
United States Attorney’s Office
District of New Jersey
970 Broad Street, 7th Floor
Newark, New Jersey 07102

David A. Last
  Assistant Chief, FCPA Unit
Sonali D. Patel
  Trial Attorney
Fraud Section, Criminal Division
U.S. Department of Justice
1400 New York Avenue, N.W.
Bond Building, 11th Floor
Washington, D.C. 20530

       Re: United States v. Gordon J. Coburn, et al.
           Criminal No. 19-120 (KM)

Dear Ms. Patel:

       We write, joined by co-defendant Gordon Coburn, in response to your letter dated
December 2, 2020, in which you denied our request to produce to us the Government’s
application pursuant to 18 U.S.C. § 2703(d) and the 2703(d) Order (the “Order”) granting the
application. In light of your representation that the Government does not intend to offer the
Yahoo records at trial, we believe these documents—which should not amount to more than a
few pages—should be produced under Rule 16 as material to the defense or, alternatively, as
Brady material.

       Any information that is relevant to the existence or non-existence of the alleged
conspiracy is, of course, material and relevant to the defense under Federal Rule of Criminal
Procedure 16(a)(1)(E)(i) for many reasons, and may well constitute Brady material. Given the
descriptions of Mr. Naga’s role and position at L&T in the Government’s disclosures to date, the
Government’s reason for seeking the Yahoo records—which would have to have been laid out in
the application for the order—is highly relevant, as are any representations the Government
made to the issuing judge to the effect that Mr. Naga used or may have used a non-work e-mail
account to correspond with Indian government officials in furtherance of the alleged conspiracy.
Case 2:19-cr-00120-KM Document 133 Filed 12/31/20 Page 13 of 13 PageID: 1453



December 15, 2020
Page 2

       Even though you have determined that you do not intend to use at trial any of the
evidence derived from the Order, the defense is still entitled to understand if the Government, at
some point, believed Mr. Naga was involved in the alleged bribe, and if so, how. And the
defense cannot meaningfully determine the significance of the material produced by Yahoo
without understanding why the Government sought the information in the first place.

        Accordingly, we reiterate our request that the Government produce the application and
Order under Rule 16 and the Government’s Brady obligations. Please advise whether you will
comply with this request so that we can, if necessary, seek relief from the Court. Thank you for
your attention to this matter.



                                                    Respectfully yours,




                                                    Lawrence S. Lustberg, Esq.
                                                    GIBBONS P.C.
                                                    One Gateway Center
                                                    Newark, NJ 07102-5310
                                                    (973) 596-4500
                                                    llustberg@gibbonslaw.com


cc:     All counsel of record (via email)
